Citation Nr: 0907692	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-03 598	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for prostate cancer to 
include as a result of exposure to herbicides.  

2.  Entitlement to a disability rating greater than 10 
percent for bilateral conjunctivitis.

3.  Entitlement to a disability rating greater than 10 
percent for right ear otitis media.

4.  Entitlement to a disability rating greater than 10 
percent for allergic rhinitis.

5.  Entitlement to a disability rating greater than 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had approximately 22 years of active service from 
March 1946 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Oakland, California.  

The Veteran indicated on his January 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for July 2007 and the Veteran was provided 
notice of this hearing in May 2007.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Service personnel records show that the Veteran served in 
the Philippines from November 1965 to December 1967.

2.  There is no evidence of service or visitation to the 
Republic of Vietnam. 

3.  There is competent evidence of a current diagnosis of 
prostate cancer.

4.  There is no evidence of prostate cancer in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's current prostate cancer with 
his period of service, to include exposure to herbicide 
agents.

5.  The Veteran's bilateral conjunctivitis is currently 
manifested by complaints of redness, dryness, and daily 
discharge of the eyes with non-compensable loss of vision.

6.  The Veteran's right ear otitis media is currently 
inactive and there is no evidence of hearing impairment, 
labyrinthitis, facial nerve paralysis, or bone loss of skull.

7.  The Veteran's allergic rhinitis is currently manifested 
by no obstruction of the nasal passages and no polyps.

8.  The Veteran's hypertension is currently manifested by a 
systolic pressure predominantly greater than 160 but less 
than 200 and a diastolic pressure less than 110.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  The criteria for a disability rating greater than 10 
percent for bilateral conjunctivitis have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.84a, Diagnostic Code 6018 (2008).

3.  The criteria for a disability rating greater than 10 
percent for right ear otitis media have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.87, Diagnostic Codes 6211-6200 (2008).

4. The criteria for a disability rating greater than 10 
percent for allergic rhinitis have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.97, Diagnostic Code 6522 (2008).

5.  The criteria for a disability rating greater than 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
prostate cancer is related to exposure to Agent Orange 
(herbicides) during his military service.  Specifically, he 
contends that while he did not serve in Vietnam he did serve 
in the Philippines during the Vietnam era and serviced 
airplanes that were coming from Vietnam and were covered with 
Agent Orange.  The Veteran also contends that his service-
connected bilateral conjunctivitis, right ear otitis media, 
allergic rhinitis, and hypertension are more disabling than 
currently evaluated.  

1.	Prostate Cancer

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 101(16), 1110.  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, where the veteran 
served continuously for ninety (90) or more days during a 
period of war or in peacetime after December 31, 1946, and if 
a chronic disease, becomes manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for prostate cancer 
on a direct basis.  The Veteran's service treatment records 
are silent as to any complaint or diagnosis of prostate 
cancer or associated symptomatology.  In fact, the Veteran's 
May 1968 retirement examination noted a normal prostate.  The 
earliest evidence of prostate cancer is a private treatment 
report dated in October 2003, approximately 35 years after 
service.  Moreover, there is no competent medical evidence of 
record that links the Veteran's prostate cancer to any event 
in service, including the alleged herbicide exposure.  

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for prostate 
cancer on a presumptive basis.  First, there is no evidence 
of prostate cancer within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  As was stated earlier, he was not diagnosed 
with the prostate cancer until 2003.  

Second, while prostate cancer is one of the diseases for 
which presumptive service connection may be granted if there 
is evidence of exposure to herbicides in service, the 
Veteran's service records do not show that the he was ever 
exposed to herbicides while in service.  The Veteran alleges 
that he was exposed to herbicides while serving in the 
Philippines from November 1965 to June 1967.  Specifically, 
he alleges that he worked on C-123 "Ranch Hand Aircraft" 
approximately once each month which were flown in from 
Vietnam and were covered with residue of Agent Orange.  In 
support of his allegation the Veteran submitted a statement 
from a fellow service member validating the Veteran's 
allegation.  As above, service personnel records show that 
the Veteran served in the Philippines from November 1965 to 
December 1967.  

However, there is no indication that, based on the evidence 
of record, the Veteran was, in fact, exposed to herbicides.  
Moreover, pursuant to applicable law and regulations, service 
connection on a presumptive basis based on exposure to Agent 
Orange is only available to veterans whose service involved 
other locations where the conditions of that service involved 
duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
501; 38 C.F.R. §§ 3.307, 3.313.  There is no evidence in the 
Veteran's record to substantiate any visitation or service in 
the Republic of Vietnam or service in the other specific 
areas for which exposure is presumed. 

Even though the Veteran feels that his prostate cancer is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for prostate cancer.  38 U.S.C.A. 
§ 5107(b).

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A 
request for an increased rating is to be reviewed in light of 
the entire relevant medical history.  See generally 38 C.F.R. 
§ 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  In 
deciding the Veteran's increased evaluation claims, the Board 
has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

2.	Bilateral Conjunctivitis

The Veteran's bilateral conjunctivitis is currently rated as 
10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6018.  Under DC 6018, a 10 percent evaluation is warranted 
for active chronic conjunctivitis with objective symptoms.  

Evidence relevant to the current level of severity of the 
Veteran's bilateral conjunctivitis includes general and 
optometry specific December 2004 VA examination reports.  
During the general examination the Veteran reported that he 
had chronic bilateral red eyes while in service.  He 
attributed it to allergies.  He uses Refresh drops in the 
evening and occasionally in the morning. He generally will 
have a white line of exudate in each eye, which he wipes out 
with a cotton swab each morning.  Cursory examination of the 
eyes showed marked lid laxity with bilateral bulbar and 
palpebral conjunctival injection.  No discharge was visible 
at the time of the examination.  The general VA examiner 
diagnosed the Veteran with bilateral conjunctivitis.  

During the optometry examination the Veteran complained of 
visual symptoms and eye irritation for the past 10 to 20 
years but denied complaints of vision problems with his new 
prescription.  The Veteran also reported lateral canthus 
surgery three years prior due to a "droopy lower lid."  The 
Veteran reported using refresh artificial tears.  Visual 
acuity was as follows:  distance best correction, right eye 
20/30+1 and left eye 20/30+1; near best correction, right eye 
20/25-1, left eye 20/25-2; manifest refraction right eye 
+2.75-1.00 x 100, left eye +2.75-1.00 x 085, ADD (amount of 
plus reading power) 2.75.  Slit lamp examination revealed 
full and balanced motility and pupils 3mm ou +2 reactive no 
afferent papillary defect with fields full by confrontation.  
Intraocular pressure by applantation revealed right eye 18 
and left eye 17.  Lids and lashes were within normal limits.  
Conjunctiva revealed mild hyaline plaques both eyes and 
anterior chamber was deep and clear with no cell or flare.  
Cornea revealed ARCUS 1+ both eyes and the iris' were within 
normal limits.  Lens was CS 1+ & TR NS OU.  The Veteran was 
dilated (both eyes) with Mydriacyl 1% and Neosynephrine of 
2.5%.  Cup/Disc. Was .35 OU and both the macula and vessels 
were within normal limits.  There was no diplopia.  The 
impression was blepharitis both eyes and the examiner 
discussed lid hygiene with the Veteran and advised the 
Veteran to continue with artificial tears as needed and eye 
lube at night.     

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
bilateral conjunctivitis is not warranted.  A 10 percent 
disability rating is the highest possible rating under DC 
6018.  Therefore, DC 6018 cannot serve as a basis for a 
higher evaluation.  Moreover, the Veteran's symptomatology 
does not allow for assignment of an increased rating under 
any alternate diagnostic code.  Indeed, the December 2004 VA 
optometry examination did not indicate any eye abnormalities 
because of the Veteran's conjunctivitis.  In fact, the 
December 2004 VA optometrist indicated that there were mild 
hyaline plaques, both eyes.  While the December 2004 VA 
optometry examination noted decreased visual acuity, no 
medical professional has stated that the conjunctivitis has 
had an adverse effect on the Veteran's visual acuity.  
Furthermore, the Board notes that if the disability were 
rated on the basis of impairment of visual acuity, a 
noncompensable evaluation would be warranted under DC 6079.  

Again, there are no alternate diagnostic codes under which to 
evaluate the Veteran's minimal complaints reflected above.  
Thus, the 10 percent maximum benefit currently assigned under 
DC 6018 appropriately reflects the Veteran's current 
bilateral conjunctivitis.  

3.	Right Ear Otitis Media

The Veteran's right ear otitis media is currently rated as 10 
percent disabling by analogy under 38 C.F.R.  § 4.87, 
Diagnostic Code (DC) 6211-6200.  DC 6211 pertains to 
perforation of the tympanic membrane and a noncompensable 
evaluation is the only rating available under this code.  
Under DC 6200 a compensable 10 percent rating for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) is warranted during suppuration, or with 
aural polyps. Other symptoms such as hearing impairment, 
labyrinthitis, facial nerve paralysis or bone loss of skull 
are rated separately, if present. 

Evidence relevant to the current level of severity of the 
Veteran's right ear otitis media includes a December 2004 VA 
examination report.  During this examination the Veteran 
reported that he did not specifically recall an ear infection 
of the right ear but remembers seeing his flight surgeon 
several times during service.  He stated that a corpsman 
eventually ruptured his right tympanic membrane with 
flushing.  Since that problem, he has had right Eustachian 
tube dysfunction.  He has inability to clear the right ear 
himself, whereas he can clear his left ear with a Valsalva.  
If he has a cold or a sinus infection, his ears will pop.  If 
he is going up to high altitude into the mountains, he will 
get mild intermittent pain, right greater than the left.  His 
main problem is when he comes down from the mountains when he 
is driving, he has severe pain in the right ear and he has to 
stop and allow the ear to eventually self decompress.  He has 
no recurrent history of ear infections, just right Eustachian 
tube dysfunction.  He stated that he only has problems with 
his ears in the high altitudes, not at valley level.  He did 
not describe hearing loss, tinnitus, vertigo, balance or gait 
problems, discharge, or itching.  No malignant neoplasm was 
found.  He had no deformities of the auricles, nor deformity, 
edema, scaling, or discharge from the external auditory 
canals.  There was no history of recurrent middle or inner 
ear infections.    

Physical examination of the ears revealed normal auricles 
without deformity.  The left tympanic membrane and bilateral 
external auditory canals were clear and the right tympanic 
membrane was retracted and thin with visible scarring 
centrally.  The Veteran was unable to clear his ears with 
Valsalva.  There were no air fluid levels  or erythema of 
either tympanic membrane.  Oropharynx was without lesions.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
right ear otitis media is not warranted.  As above, a 
compensable disability rating is not possible under DC 6211.  
The Veteran is already in receipt of the highest disability 
rating under DC 6200 and there is no evidence of hearing 
impairment, labyrinthitis, facial nerve paralysis or bone 
loss of skull, which forecloses the possibility of separate 
ratings.  Thus, the 10 percent maximum benefit currently 
assigned under DC 6200 appropriately reflects the Veteran's 
current right ear otitis media.    

4.	Allergic Rhinitis

The Veteran's allergic rhinitis is currently rated as 10 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Under DC 6522, allergic or vasomotor rhinitis warrants 
a 30 percent rating where there are polyps.  A 10 percent 
rating is warranted without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

Under DC 6510, pertaining to chronic sinusitis or 
pansinusitis, a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
rating is warranted for sinusitis detected by X-ray only.  An 
incapacitating episode is defined in the note following DC 
6510 as one that requires bed rest and treatment by a 
physician.

Evidence relevant to the current level of severity of the 
Veteran's allergic rhinitis includes a December 2004 VA 
examination report.  During this examination the Veteran 
reported that his allergic rhinitis symptoms started in the 
1950s while he was on flight status stationed at Mather Air 
Force Base in Sacramento, California.  He would get 
intermittent sinus infections off and on.  He was grounded 
eventually because of the problem.  He begged to stay in the 
service and was allowed to.  He then went to the Philippines, 
which was a warmer climate, and seemed to do much better.  
Currently, the Veteran reported that his right nostril will 
completely stuff up and occlude if he lays down at night on 
his right side.  He has to sleep on his left side.  If he 
sleeps on his left side, his nostrils remain clear.  He has 
no problem with a constant drip.  He says if his sinuses are 
flared up, he will get clear dripping and he will increase 
his Chlor-Trimeton that he takes up to three tablets per day.  
He has had no recent sinus infections and does not have any 
chronic purulent discharge.  He was short of breath at rest 
or on exertion.  He has never had any sinus surgery and there 
was no speech impairment.  He has had no diagnosis of chronic 
sinusitis and his allergic rhinitis was perennial in nature.  
There had been no periods of incapacitation defined as 
requiring bed rest and treatment by a physician.  

Physical examination of the sinuses was nontender in the 
frontal and maxillary areas.  The nose showed a nasal mucosa 
pink and was moist.  No obstructive symptoms were noted and 
airflow was clear.  There appeared to be  a high left nasal 
septal deviation posteriorly in the nose.  The diagnosis was 
acute episodic sinusitis but the examiner noted that there 
was no evidence of chronic sinusitis.  

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
allergic rhinitis is not warranted.  There is no evidence of 
polyps, which forecloses the possibility of a rating greater 
than 10 percent for the Veteran's allergic rhinitis under DC 
6522.  There is also no evidence of incapacitating episodes 
or more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting which would warrant a higher rating 
under DC 6510.  As above, the December 2004 examination 
report noted that there were no periods of incapacitation and 
the Veteran denied chronic purulent discharge and failed to 
report any headaches or pain.  Thus, the 10 percent benefit 
currently assigned under DC 6522 appropriately reflects the 
Veteran's current allergic rhinitis.   

5.	Hypertension

The Veteran's hypertension is currently rated as 10 percent 
disabling under 38 C.F.R.  § 4.104, Diagnostic Code (DC) 
7101.  Under that code, a 10 percent rating will be assigned 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating will be assigned 
with diastolic pressure which is predominantly 110 or more, 
or systolic pressure predominantly 200 or more.  A 40 percent 
rating will be assigned with diastolic pressure predominantly 
120 or more.  A 60 percent rating will be assigned with 
diastolic pressure predominantly 130 or more.  

Evidence relevant to the current level of severity of the 
Veteran's hypertension includes a December 2004 VA 
examination report.  During this examination the Veteran 
reported that his hypertension was first diagnosed in 1955 
and he has been on some form of medication since that time.  
The Veteran denied ever having a stroke, although he stated 
that he drools.  He drools and gets his pillow wet at night 
and if he gets nervous he will drool in the daytime.  Again, 
the Veteran has had no documented stroke.  There was no known 
renal dysfunction and the Veteran denied having any heart 
attacks.  He denied exertional chest pain or shortness of 
breath.  The Veteran exercises one hour, a fast walk daily.  
He does gardening, he push-mows his lawn and he helps his 
wife with household chores.  The Veteran had no impairment 
due to hypertension, other than it is a nuisance taking his 
pills.  On a rare occasion, he will have transient dizziness 
while walking that only lasts a few seconds.  He says it 
scares him.  The Veteran stated that he was currently taking 
Felodipine 10 mg, a sustained action tablet, to control his 
blood pressure.  

Physical examination revealed the following blood pressure 
readings, #1 right arm sitting 164/74, pulse 61 and regular; 
#2 right arm lying 156/86, pulse 66 and regular; #3 right arm 
sitting 152/86, pulse 62 and regular.  The diagnosis was 
hypertension, under treatment, with no episodes of congestive 
heart failure and no functional impairment due to this 
condition.  

A private treatment record dated in November 2004 shows a 
blood pressure reading of 158/76.

Given the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
hypertension is not warranted.  The available blood pressure 
readings collectively do not satisfy the criteria for the 
rating of 20 percent.  As above, a 20 percent rating will be 
assigned with diastolic pressure which is predominantly 110 
or more, or systolic pressure predominantly 200 or more.  
None of the readings either in November or December 2004 show 
a diastolic reading over 110 or a systolic pressure reading 
over 200.  Thus, a disability rating greater than 10 percent 
is not warranted.
 
With regard to all of the increased rating claims currently 
on appeal, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the above described disorders, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).

Finally, with regard to all of the increased rating claims 
currently on appeal, the Board notes that the purpose of VA 
disability benefits is to compensate for loss of earning 
capacity due to a service-connected disorder.  There is 
absolutely no evidence that the Veteran's service-connected 
disorders have affected his employability in any manner.  It 
appears that the Veteran retired in 1998 due to age and not 
due to any of his service-connected disabilities.  Therefore, 
because the Veteran's minimal complaints are already being 
compensated, and because the Veteran is receiving the maximum 
schedular evaluations for conjunctivitis and otitis media, 
increased disability ratings cannot be granted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), in a 
January 2009 informal hearing presentation the Veteran's 
representative requested extraschedular consideration 
regarding the ratings assigned for the Veteran's bilateral 
conjunctivitis and right ear otitis media. Thus, 38 C.F.R. § 
3.321(b)(1) would apply to the Veteran's case.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  A December 2004 VA 
examination report shows that the Veteran retired from 
employment with the federal government in 1998.  There is no 
evidence that the Veteran retired due to his service-
connected bilateral conjunctivitis or right ear otitis media.  
The Board finds that the rating criteria considered in this 
case regarding these issues reasonably describe the Veteran's 
disability level and symptomatology. The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the service-connected bilateral 
conjunctivitis and right ear otitis media are adequate and 
referral is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the prostate cancer claim, the RO provided the 
appellant pre-adjudication notice by letter dated in November 
2004.  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a November 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The March 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic code.  The 
December 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disabilities, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.    All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

No medical opinion has been obtained with respect to the 
prostate cancer claim; however, the Board finds that a review 
of the record, which reveals that the Veteran did not have a 
prostate disorder in service, that there is no record of 
exposure to herbicides in service and no competent evidence 
showing a nexus between service and the Veteran's prostate 
cancer, warrants the conclusion that a remand for a medical 
opinion is not necessary to decide the claim. See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for prostate cancer is denied.  

A disability rating greater than 10 percent for bilateral 
conjunctivitis is denied.  

A disability rating greater than 10 percent for right ear 
otitis media is denied.  

A disability rating greater than 10 percent for allergic 
rhinitis is denied.  

A disability rating greater than 10 percent for hypertension 
is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


